Detailed  Action 

►	A request for continued examination under 37 CFR 1.114, including the fee set forthin 37 CFR 1.17(e), was filed on 24 FEB 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Claim(s) 35-36, 38, 47, 50,69-71, 240-245 is/are now pending.


►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection(s) under 35 U.S.C. 103 


►	Claim(s) 35-36, 38, 47, 50, 69-71, 240-242 and 245 is/are rejected under 35 U.S.C. 103
as being unpatentable over Nolan et al. [ US 2010/0151472 — hereinafter “Nolan’] in view of
Niemeyer et al.[ US 2003/01 18595 - hereinafter “Niemeyer”] and Sampson et al. [US 2002/0182601 – hereinafter “Sampson”] and Kalra et al.[US 2003/01775852 – hereinafter “Kalra”].

Claim 35 is drawn to a method of detecting a target in a sample, the method comprising:
contacting the sample with (a) at least one antibody-DNA conjugate that comprises a
biotinylated antibody linked to a biotinylated docking strand through a streptavidin
linker, and (b) at least one fluorescently-labeled imager strand that is complementary to the
docking strand of the at least one antibody-DNA conjugate; wherein the at least one
fluorescently-labeled imager strand is capable of transiently binding to the docking strand for about 0.1 to 10 seconds at room temperature ; and determining whether the at least one antibody-DNA conjugate binds to the target in the sample.
Nolan teach a method of detecting a target in a sample which comprises most of the
limitations of Claim 35 except  two aspects. First, Nolan does not teach linking their oligonucleotide (i.e. docking strand — Proximal joining element) to the antibody through the use of a streptavidin linker rather Nolan teach covalently attaching their docking strand /oligonucleotide - Proximal joining element to the antibody, see at least the Figures and para 30. However, the attachment of oligos to antibodies in antibody oligonucleotide conjugates through biotin-streptavidin linkers was well known as evidenced by at least Niemeyer, see at least Figure 3. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the oligonucleotide linking means of Niemeyer for that used by Nolan. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the PHOSITA at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). As regards the second aspect of Claim 35  not taught 
Nolan clearly teach hybridization of fluorescently labeled imager strand to a docking stand of an antibody-DNA conjugate but fail to teach transient hybridization. However,  conventional hybridization is in a sense necessarily a transient binding process which is highly dependent upon the pH, the salt concentration of the buffer used to facilitate the hybridization reaction and the temperature. At or near the Tm of two complementary strands, hybridization between said two complementary strands is a transient process with the two strands hybridizing/unhybridizing freely/transiently. In support of this position consider at least para 81 of Sampson. Sampson clearly teach transient hybridization. That said,  none of Nolan, Niemeyer or Sampson  teach hybridization at room temperature. However , room temperature hybridization  was known as evidenced by at least Kalra, see para 128. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention  to modify the method of Nolan in view of Niemeyer and  Sampson wherein the hybridization step (i.e. the transient hybridization step) is carried out at room temperature as suggested by Kalra.  The substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the PHOSITA at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).  Furthermore, it is noted that where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

As regards Claim 36, see especially paras 199, 289, 301-302 and Example 2 in Nolan.

Claim 38, see at least paras 30 and 33 in Nolan.
As regards Claim 47, see especially Figure 3 in Nolan and note that there Nolan is
teaching a docking strand comprising four domains (i.e. at least two domains) complementary to
labeled imager strands. Nolan also teach multiplexing wherein two or more targets are detected using  two or more antibodies and two or more  differently  labeled imager strands, see especially paras 4, 42, 86 and 233. 

As regards Claim 50, Nolan teach multiplexing wherein two or more different targets are
detected simultaneously, see at least for example paras 2, 4, 42, 45, 86,88, 151-152, 162, 173
and 233.

As regards Claims 69-71, see at least paras 298, 301-302 and Example 2 (i.e. paras
246-302) in Nolan. Also as regards Claim 71 note the court decisions in /n re Burhans, 154
F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is
prima facie obvious in the absence of new or unexpected results) and in In re Gibson
It would have been prima facie obvious to an ordinary practitioner to switch the order of
ingredient addition see MPEP 2144.04 which refers to /n re Gibson, 39 F.2d 975,5 USPQ 230
(CCPA 1930) i.e. selection of any order of mixing ingredients is prima facie obvious.

As regards Claims 240-241, Nolan teach the use of oligos of from 10-100 nucleotides in
length.

As regards Claim 242, see at least para 181 in Nolan.

As regards Claim 245, see the rationale recited above in the rejection of Claim 35.


►	Claim(s) 243-244 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Nolan in view of Niemeyer, Sampson and Kalra as applied above against Claim(s) 35, 47 and 50 and 47  and further in view of Pierce et al. [US 2006/0228733 — hereinafter “Pierce”].

Claim 243 is drawn to an embodiment of the method of Claim 47, wherein the at least
two fluorescently labeled imager strands are spectrally distinct from one another. Claim 244 is drawn to an embodiment of the method of Claim 50, wherein the at least two fluorescently labeled imager strands are spectrally distinct from one another.
As noted above Nolan clearly teach multiplexing wherein at least two differently labeled imager stands or used together. That said Nolan does not explicitly teach using fluorescently labeled imager strands that comprise spectrally distinct fluorophores rather Nolan only teach that the labels be different . However, the use of spectrally—distinct fluorophores in multiplex reactions was known prior to the effective filing date of the instant invention. Consider at least for example,  paras 38 and 108 in Pierce. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the spectrally distinct fluorophores of Pierce for the different labels of Nolan in view of Niemeyer, Sampson and Kalra . Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Response to Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully
considered but are deemed moot in view of the new grounds of rejection.

CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov